Title: To Thomas Jefferson from Gaetano Drago, 22 June 1789
From: Drago di Domenico, Gaetano
To: Jefferson, Thomas


Genoa, 22 June 1789. He wrote TJ the 5th [i.e. 4th] ult. covering duplicate of his petition to Congress, humbly requesting TJ’s interposition to forward it. He would not trouble TJ again if, since writing, he had not recalled conversing with him “during your short stay here when you Came from Turin recommended to Messrs. Bertrand Ricard & Brainerd in whose Comptinghouse I was; the remembrance of such an event will always be dear to me, and encourages me to flatter myself Knowing by experience how much good nature your Excellency possesses, that you will palliate this intrusion … and will be so condescending as to render me this essential service.”
